COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-06-414-CR
       2-06-415-CR
 
 
JOSEPH VICTOR CASTANEDA                                               APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
    FROM
CRIMINAL DISTRICT COURT NO. THREE OF TARRANT COUNTY
 
                                              ------------
 
 
                                   MEMORANDUM
OPINION[1]
 
Appellant Joseph Victor
Castaneda is attempting to appeal the trial court=s judgment adjudicating his guilt for possession of
methamphetamine.  We dismiss the appeal
for want of jurisdiction.
 




The trial court signed the
judgment on October 6, 2006, and no motion for new trial was filed.  Therefore, appellant=s notice of appeal was due November 6, 2006,[2]
but it was not filed until November 29, 2006. 
We notified appellant by letter of our concern that we lack jurisdiction
over the appeal because the notice of appeal is untimely.[3]  In response, appellant=s counsel states that he Aappreciates the Court=s jurisdictional concern@ and that he will assist appellant in preparing an application for
writ of habeas corpus to request an out-of-time appeal from the court of
criminal appeals.  Therefore, we dismiss
the appeal for want of jurisdiction. 
PER CURIAM
PANEL D: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
January 11, 2007
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 26.2(a).


[3]See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).